Citation Nr: 0943853	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a hiatal hernia.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for an ulcer disease.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a left wrist 
disability.  

5.  Entitlement to service connection for a right wrist 
disability.  

6.  Entitlement to service connection for gastritis.  

7.  Entitlement to service connection for a lumbar spine 
disorder, to include on a secondary basis. 

8.  Entitlement to an effective date earlier than January 25, 
2002 for the grant of service connection for posttraumatic 
arthritis of the right knee.  

9.  Entitlement to an initial increased rating for 
posttraumatic arthritis of the right knee, currently 
evaluated as 10 percent disabling.  

10.  Entitlement to an initial increased rating for arthritis 
of the left knee, currently evaluated as 10 percent 
disabling.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in a May 2005 decision, 
the RO denied service connection for gastritis.  In a May 
2006 determination, the RO granted service connection for 
posttraumatic arthritis of the right knee (10 percent from 
January 25, 2002) and for arthrosis of the left knee (10 
percent from July 25, 2003).  In addition, by an October 2006 
rating action, the RO determined that new and material 
evidence sufficient to reopen previously denied claims for 
service connection for an ulcer disease and for a hiatal 
hernia had not been received.  Also, the RO denied service 
connection for cervical spine, lumbar spine, left wrist, and 
right wrist disabilities.  

In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge (VLJ).  A copy of the 
transcript of the hearing is of record.  

At the November 2008, the Veteran raised the issue of 
entitlement to service connection for a bilateral hip 
disability.  This claim has not been adjudicated by the RO 
and is, therefore, referred to the agency of original 
jurisdiction for appropriate action.  

For the reasons set forth below, the issues of entitlement to 
service connection for a lumbar spine disorder and 
entitlement to increased ratings for the service-connected 
bilateral knee disabilities are being addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In an unappealed September 2002 rating action, the RO 
confirmed previous denials of service connection for a hiatal 
hernia.  

2.  The evidence received since the September 2002 rating 
action does not raise a reasonable possibility of 
substantiating the claim for service connection for a hiatal 
hernia.  

3.  In a September 2004 rating action, the RO confirmed 
previous denials of service connection for an ulcer 
disability.  Although the Veteran initiated an appeal of that 
denial, he did not perfect an appeal of the decision by 
filing a substantive appeal following receipt of a statement 
of the case.  

4.  The evidence received since the September 2004 rating 
action does not raise a reasonable possibility of 
substantiating the claim for service connection for an ulcer 
disability.  

5.  The Veteran perfected a timely appeal of the RO's October 
2006 denial of service connection for a cervical spine 
disorder.  

6.  At the November 2008 hearing, the Veteran expressed his 
desire to withdraw from appellate review his claim for 
service connection for a cervical spine disorder.  A written 
transcription of the Veteran's testimony is of record.  

7.  The Veteran did not exhibit a chronic left wrist 
disability in service or until many years thereafter, and the 
currently-diagnosed carpal tunnel syndrome of his left wrist 
is not associated in any way with his active duty.  

8.  The Veteran did not exhibit a chronic right wrist 
disability in service or until many years thereafter, and the 
competent and credible evidence does not suggest his 
currently-diagnosed carpal tunnel syndrome of his right wrist 
is associated his active duty.  

9.  The Veteran did not exhibit gastritis in service or until 
many years thereafter, and the competent and credible 
evidence does not suggest his currently-diagnosed gastritis 
is associated in any way with his active duty.  

10.  In September 1998, the Board continued previous denials 
of service connection for a right knee disability.  

11.  No further claim for service connection for a right knee 
disability was received until January 25, 2002.  




CONCLUSIONS OF LAW

1.  The RO's September 2002 continued denial of service 
connection for a hiatal hernia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).  

2.  The evidence received since the September 2002 
determination is not new and material, and the claim for 
service connection for a hiatal hernia is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  The RO's September 2004 continued denial of service 
connection for an ulcer disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2009).  

4.  The evidence received since the September 2004 
determination is not new and material, and the claim for 
service connection for an ulcer disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

5.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to service 
connection for a cervical spine disorder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).  

6.  A chronic left wrist disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  

7.  A chronic right wrist disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  

8.  Gastritis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  



9.  An effective date earlier than January 25, 2002 for the 
grant of service connection for posttraumatic arthritis of 
the right knee is not warranted.  38 U.S.C.A. §§ 5108, 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

	A.  Hiatal Hernia, Ulcer, Wrists, And Gastritis

In the present case, a July 2006 letter notified the Veteran 
of the criteria for his new and material claims.  In 
particular, the document acknowledged the basis of the prior 
denials of service connection for a hiatal hernia and for an 
ulcer disability and notified the Veteran that "new and 
material" evidence was necessary to reopen those issues.  
The RO explained to the Veteran that the necessary evidence 
must demonstrate that any such disability was related to his 
active service, as such evidence was not present at the time 
of the prior final decision.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In addition, the July 2006 correspondence notified the 
Veteran of the criteria for his claims for service connection 
for bilateral wrist disabilities.  With regard to these new 
and material and service connection claims, the July 2006 
letter also informed the Veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Further, a March 2005 letter informed the Veteran of the 
criteria for his claim for service connection for gastritis.  
This correspondence also informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

As the July 2006 and March 2005 letters were issued prior to 
the initial adjudication (and denial) of the respective 
issues (to include the hiatal hernia, ulcer, and bilateral 
wrist claims in October 2006 and the gastritis claim in May 
2005), no timing defect has occurred with respect to these 
issues.  Pelegrini II.  See also Mayfield v. Nicholson, 
444 F.3d at 1333.  

Moreover, in the May 2006 letter, the RO informed the Veteran 
of the type of evidence necessary to establish the degree of 
disability and an effective date.  See Dingess/Hartman, 
19 Vet. App. at 488.  As this correspondence was issued prior 
to the initial adjudication (and denial) of the Veteran's 
hiatal hernia, ulcer, and bilateral wrist disabilities in 
October 2006, no timing defect has occurred with respect to 
these claims.  Pelegrini II.  See also Mayfield v. Nicholson, 
444 F.3d at 1333.  Although the May 2006 correspondence was 
issued after the initial denial of the gastritis issue in May 
2005, the timing defect was cured by the RO's subsequent 
re-adjudication of this claim and issuance of a supplemental 
statement of the case (SSOC) in May 2007.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the Veteran's application to reopen the previously denied 
claims for service connection for a hiatal hernia and for an 
ulcer disability and with respect to his claims for service 
connection for bilateral wrist and gastritis disabilities.  
All available relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  Also, he testified at hearings 
conducted before the undersigned VLJ and before RO personnel.  

The Board acknowledges that, during the current appeal, the 
Veteran has not been accorded a VA examination pertinent to 
his new and material claims.  The Board finds, however, that 
VA examinations are not needed to consider whether the 
Veteran has submitted new and material evidence.  Rather, the 
Board is required to review all the evidence submitted to the 
claims file since the last final denial.  Such review has 
been accomplished, as will be discussed in further detail in 
the following decision.  

Also, the Board acknowledges that the Veteran has not been 
accorded VA examinations relevant to his bilateral wrist and 
gastritis claims.  Importantly, however, as the Board will 
discuss in further detail in the following decision, 
pertinent diagnoses were not rendered until many years after 
the Veteran's separation from service.  Further, the claims 
file contains no competent evidence associating the 
now-diagnosed disabilities with his active duty.  
Consequently, the Board concludes that a remand to accord the 
Veteran pertinent VA examinations is not necessary.  VA's 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Further, additional evidence has been associated with the 
claims folder following the issuance of the SOC (pertaining 
to the hiatal hernia, ulcer, and bilateral wrist 
disabilities) and the SSOC (pertaining to the gastritis 
issue) in May 2007.  Importantly, however, in August 2009, 
the Veteran waived agency of original jurisdiction review of 
this additional evidence.  As such, the Board will proceed 
the adjudicate the issues on appeal.  

Importantly, there is no suggestion in the current record 
that additional evidence, relevant to this matter, exists and 
can be procured.  Consequently, the Board concludes that no 
further evidentiary development of these issues is required.  
See, Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which 
holds that strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, therefore, proceed to consider 
these claims, based on the evidence of record.  

	B.  Earlier Effective Date

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or effective date for the grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the Veteran's earlier effective date claim essentially 
falls within this fact pattern.  After receiving notification 
of the May 2006 grant of service connection for posttraumatic 
arthritis of the right knee, the Veteran perfected a timely 
appeal 
of the January 25, 2002 effective date assigned to this 
award.  Thus, no section 5103(a) notice is required for the 
Veteran's earlier effective date claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the May 2006 
notification of the May 2006 rating action and the May 2007 
statement of the case] that contain notice of VA's rating 
communication, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of 
the reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of the earlier effective date claim adjudicated in this 
decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the earlier effective date issue adjudicated in this 
decision.  All available relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with his claims folder.  He has testified at 
personal hearings conducted before the undersigned VLJ and 
before RO personnel.  

There is no suggestion in the current record that additional 
evidence, relevant to the earlier effective date issue 
adjudicated in this decision, exists and can be procured.  In 
particular, the Veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board concludes that no further evidentiary development of 
this claim is required.  The Board will, therefore, proceed 
to consider the issue on appeal, based on the evidence of 
record.  See 38 U.S.C.A. §§ 5102 & 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2009); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

	A.  New And Material Claims

At the time of the September 2002 rating action, the claims 
folder contained private and VA medical records reflecting 
treatment for esophagitis and a hiatal hernia.  
Significantly, however, the file contained no competent 
evidence of an association between these diagnosed disorders 
and the Veteran's active duty.  Indeed, service treatment 
records were negative for complaints of, treatment for, and 
findings of a hiatal hernia.  Further post-service medical 
records did not reflect a pertinent diagnosis 1981, more than 
five years after the Veteran's discharge from active duty in 
September 1976.  

Based on this evidentiary posture, the RO, in September 2002, 
continued previous denials of service connection for a hiatal 
hernia.  The Veteran did not initiate an appeal of the 
September 2002 denial, which, therefore, became final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

Furthermore, at the time of the September 2004 rating action, 
the claims folder included post-service medical records 
reflecting treatment for ulcers.  Significantly, however, the 
file contained no competent evidence of an association 
between the diagnosed ulcer disease and the Veteran's 
service.  Indeed, service treatment records were negative for 
complaints of, treatment for, and findings of an ulcer 
disability.  Further, post-service medical records did not 
reflect a diagnosis of an ulcer disability until 1982, more 
than five years after the Veteran's separation from active 
duty in September 1976.  

Consequently, and based on this evidentiary posture, the RO, 
in September 2004, continued the previous denials of service 
connection for an ulcer disability.  The Veteran did not 
initiate an appeal of the September 2004 denial, which, 
therefore, became final.  38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the September 2002 rating action, there was no 
competent evidence that the Veteran's hiatal hernia was 
associated with his active duty.  Also, at the time of the 
September 2004 decision, there was no competent evidence of 
an association between the diagnosed ulcer disease and the 
Veteran's service.  Additional evidence received since those 
earlier decision includes duplicative assertions made by the 
Veteran as well as VA and private medical records reflecting 
continued treatment for esophagitis, residual scar tissue 
(from the prior ulcers), and gastroesophageal reflux disease.  
Significantly, however, the additional records received after 
those prior final decisions do not include competent evidence 
of an association between the Veteran's active service and 
either his hiatal hernia or his ulcer disease.  

Such additional evidence is, therefore, not probative and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a hiatal hernia or for an 
ulcer disability.  The additional evidence is not new and 
material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
Veteran's claims for service connection for a hiatal hernia 
or for an ulcer disability.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).  



	B.  Service Connection For A Cervical Spine Disorder

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

In an October 2006 decision, the RO denied service connection 
for a cervical spine disorder.  Following receipt of notice 
of that determination, the Veteran perfected a timely appeal 
with respect to this denial.  

At the November 2008 hearing, the Veteran expressed his 
desire to withdraw from appellate review his claim for 
service connection for a cervical spine disorder.  A written 
transcription of the Veteran's testimony is of record.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to his claim for 
service connection for a cervical spine disorder is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2009).  The Board does not have jurisdiction over 
this withdrawn issue and, as such, must dismiss the appeal of 
this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).  

        C.  Additional Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

		1.  Left Wrist

Service treatment records are negative for complaints of, 
treatment for, or findings specific to a left wrist 
disability.  Indeed, the September 1976 separation 
examination demonstrated that the Veteran's upper extremities 
were normal.  

According to post-service medical records, electromyography 
(EMG) and nerve conduction velocity (NCV) tests conducted on 
the Veteran's left wrist in April 2007 showed moderately 
severe carpal tunnel syndrome with a distal ulnar neuropathy 
at the Guyon's canal.  Subsequent medical records reflect 
acknowledgements of carpal tunnel syndrome of this joint.  

As this discussion illustrates, the first diagnosis of a left 
wrist disability (to include carpal tunnel syndrome of this 
joint) is dated more than 30 years after the Veteran's 
discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

In this regard, the Board acknowledges the Veteran's 
contentions that he experienced left wrist problems in 
service and currently has problems with his wrist.  While the 
Veteran is competent to report symptoms, matters such as the 
diagnosis and etiology of carpal tunnel syndrome is a matter 
which requires medical expertise.  Indeed, such condition is 
diagnosed based on electrodiagnostic testing.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, as a lay person, the 
Veteran is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept his 
unsupported lay speculation with regard to this issue.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board in the present appeal 
are the normal findings of the upper extremities on 
separation examination.  Such is highly probative that a 
chronic wrist condition was not shown in service.  Moreover, 
medical evidence from 1982 to 1988 revealed no complaints 
concerning his wrists, and private and VA treatment records 
dating from 2002 noted no left wrist complaints until 2006, 
shortly thereafter he filed his claim for benefits.  Indeed, 
the Veteran filed multiple claims for service connection over 
the years, including claims in 1983, 1986, 1988, and 2002 
which made no mention of a wrist injury in service or 
complaints of a wrist disability.  Moreover, the claims file 
contains no competent evidence even suggesting a relationship 
between the now-diagnosed carpal tunnel syndrome of the 
Veteran's left wrist and his active duty.  Rather, his 
multiple hand and arm neurological symptoms have at times 
been attributed to his diabetes or to work injuries to his 
hand, shoulders, or elbows.

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for a left 
wrist disability.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

		2.  Right Wrist

According to service treatment records, in March 1975, the 
Veteran injured his right wrist while playing basketball.  
X-rays taken of this joint three days later in the same month 
showed no definite abnormality of the soft tissues or of the 
bony or joint structures.  Indeed, the remainder of the 
service treatment records is negative for complaints of, 
treatment for, or findings specific to a right wrist 
disability.  In fact, the September 1976 separation 
examination demonstrated that the Veteran's upper extremities 
were normal.  

Post-service medical records reflect the Veteran's complaints 
of right wrist pain in September 2004.  EMG/NCV testing 
completed on the Veteran's right wrist in January 2006 was 
consistent with a distal median and ulnar neuropathy.  The 
examining physician noted that, while an early diabetic 
neuropathy was suspected, carpal tunnel syndrome could not be 
excluded.  

Indeed, follow-up EMG/NCV testing completed on this joint in 
April 2007 was compatible with very mild right carpal tunnel 
syndrome.  Additional EMG/NCV studies conducted in April 2008 
showed severe sensory neuropathy of the right ulnar nerve as 
well as mild right carpal tunnel syndrome.  Subsequent 
private and VA medical records reflect treatment for carpal 
tunnel syndrome of the right wrist.  

As this discussion illustrates, the first post service 
complaints concerning the right wrist were in 2004, and the 
first diagnosis of a right wrist disability [distal median 
and ulnar neuropathy) is dated in 2006, almost 30 years after 
the Veteran's discharge from service.  Carpal tunnel syndrome 
of this joint was not confirmed until 2007.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  See also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  

The Board acknowledges the Veteran's contentions that his 
current right wrist condition is related to service.  
However, as noted above, the diagnosis and etiology of carpal 
tunnel syndrome is a matter which requires medical expertise.  
See Jandreau, supra.  Thus, as a lay person, the Veteran is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept his unsupported lay 
speculation with regard to this issue.  See Espiritu, supra.  

Of particular significance to the Board in the present appeal 
are the normal findings of the upper extremities on 
separation examination.  Such is highly probative that the 
Veteran's right wrist condition resolved in service without 
residuals.  Moreover, medical evidence from 1982 to 1988 
revealed no complaints concerning his wrists, and private and 
VA treatment records dating from 2002 noted no right wrist 
complaints until 2004, more than 25 years after discharge 
from service.  Indeed, the Veteran filed multiple claims for 
service connection over the years, including claims in 1983, 
1986, 1988, and 2002 which made no mention of a wrist injury 
in service or complaints of a chronic wrist disability.  
Moreover, the claims file contains no competent evidence even 
suggesting the now-diagnosed carpal tunnel syndrome of the 
Veteran's right wrist is related to his active duty.  Rather, 
his multiple hand and arm neurological symptoms have at times 
been attributed to his diabetes or to work injuries to his 
hand, shoulders, or elbows.

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for a right 
wrist disability.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

		3.  Gastritis

Service treatment records, including the September 1976 
separation examination, are negative for complaints of, 
treatment for, or findings specific to gastritis.  The 
Veteran was discharged from active duty on the same day as 
his separation examination in September 1976.  

Post-service medical records reflect treatment for possible 
gastritis in July 1981.  Subsequently, in February 1982, the 
Veteran received treatment for pyloric antral gastritis.  
More recently, in April 2004, an esophagogastroduodenoscopy 
demonstrated a finding of H-pylon infection.  Additionally, 
the Veteran was treated for persistent gastritis in June 2005 
and moderately severe gastritis in July 2008.  

As this discussion illustrates, the first diagnosis of 
gastritis is dated approximately 5 years after the Veteran's 
discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

In this regard, the Board acknowledges the Veteran's 
contentions that he has experienced stomach problems 
requiring a special diet since service.  The Veteran is 
competent to report symptoms because such actions come to him 
through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  As a lay person, however, the 
Veteran is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

Of particular significance to the Board in the present appeal 
is the absence of a diagnosis of gastritis-and, indeed, the 
absence of documented relevant gastrointestinal pathology-
for approximately five years after active duty.  
Specifically, the Veteran denied stomach or intestinal 
trouble and frequent indigestion in a May 1979 reserve annual 
training physical.  A hospital record 
from 1980 revealed no gastrointestinal complaints.  
Additionally, the 1982 hospitalization for gastritis noted 
the Veteran reporting symptoms of 11/2 years duration.  The 
Board finds this contemporaneous evidence to be more 
probative as to the existence of post service symptomatology 
than the Veteran's contentions rendered almost 30 years after 
his discharge from service.  Moreover, the claims 
file contains no competent evidence suggesting an association 
between the now-diagnosed gastritis with the Veteran's active 
duty.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for 
gastritis.  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

	D.  Earlier Effective Date For Grant Of Service 
Connection For Posttraumatic Arthritis Of The Right Knee

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2009).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2009).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits."  38 C.F.R. § 3.155(a) (2009).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2009).  If he does not initiate an appeal 
within one year, however, the disallowance becomes final.  
38 C.F.R. §§ 20.302, 20.1103 (2009).  A Board decision is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

With exceptions not herein applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2009).  In addition, the general rule with 
regard to the effective date to be assigned for an award 
based on an original claim for VA benefits is that the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2009).  

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to 
January 25, 2002, for the grant of service connection for 
posttraumatic arthritis of the right knee.  Review of the 
record indicates that, in September 1998, the Board continued 
previous denials of the Veteran's claim for service 
connection for a right knee disability.  The Board's decision 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

Significantly, no further claim for service connection for a 
right knee disability-whether formal or informal-was 
thereafter received until January 25, 2002.  In May 2006, the 
RO granted service connection for posttraumatic arthritis of 
the right knee and awarded a compensable evaluation of 
10 percent for this disorder, effective from January 25, 
2002, the date of receipt of the Veteran's reopened claim for 
such a disability.  

Under applicable law, as outlined above, the effective date 
of the subsequent award of service connection for a right 
knee disability can be no earlier than September 11, 2000.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  
As the RO has assigned an effective date of January 25, 2002, 
for the grant of service connection for posttraumatic 
arthritis of the Veteran's right knee, his claim for earlier 
effective dates must be denied.  

In reaching this decision, the Board has considered the 
Veteran's assertions that an effective date in January or 
February 1997 should be assigned to the grant of service 
connection for his right knee disability because that was the 
time that he had begun to experience problems with that 
joint.    

Importantly, however, the Board is bound by the evidence in 
the record as well as the pertinent laws and regulations.  As 
discussed herein, the Board's September 1998 continued denial 
of service connection for a right knee disability is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).  Further, no subsequent claim for service connection 
for a right knee disability (whether formal or informal) was 
thereafter received until January 25, 2002.  

Pertinent law and regulations clearly state that the 
effective date of any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 U.S.C.A. 
§§ 5108, 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2009).  [In addition, the general rule with regard to the 
effective date to be assigned for an award based on an 
original claim for VA benefits is that the effective date 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).]  

Based on such evidence, as well as the appropriate laws and 
regulations, the Board must conclude that an effective date 
earlier than January 25, 2002, for the grant of service 
connection for posttraumatic arthritis of the right knee is 
not warranted.  


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for service connection for a hiatal hernia not 
having been received, the appeal is denied.  

New and material evidence sufficient to reopen a previously 
denied claim for service connection for an ulcer disease not 
having been received, the appeal is denied.  

The issue of entitlement to service connection for a cervical 
spine disorder is dismissed.  

Service connection for a left wrist disability is denied.  

Service connection for a right wrist disability is denied.  

Service connection for gastritis is denied.  

Entitlement to an effective date earlier than January 25, 
2002 for the grant of service connection for posttraumatic 
arthritis of the right knee is denied.  




REMAND

I.  Service Connection For A Lumbar Spine Disability, On A 
Direct Basis And As Secondary To The Service-Connected 
Bilateral Knee Disabilities

With respect to the direct service connection aspect of this 
claim, the Board notes that included in the claims file is a 
report of a private outpatient treatment session conducted in 
December 2002.  The record of that treatment session includes 
a notation that the Veteran hurt his back during service in 
the 1970s and has had continued low back problems since then.  
No rationale for this statement was provided.  

In this regard, the Board acknowledges the Veteran's recent 
testimony that he has experienced low back pain since an 
in-service low back sprain in 1973 as well as an in-service 
car accident in 1975.  The Veteran is competent to report 
symptoms because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a lay person, however, the Veteran is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-495; see also Jandreau, 492 
F.3d at 1376-77 (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  

Indeed, service treatment records (including the September 
1976 separation examination) are negative for complaints of, 
treatment for, or findings specific 
to a lumbar spine disability.  Further, low back pathology 
was not shown until approximately ten years after separation 
from service.  

Specifically, in an August 1986 letter, a private physician 
noted that the Veteran had sustained spinal injuries in a May 
1986 motor vehicle accident.  Subsequent post-service medical 
records reflect the Veteran's periodic complaints of low back 
pain since February 1987 as well as his descriptions of 
lumbar radiculopathy since May 2005.  

Magnetic resonance imaging (MRI) completed on the Veteran's 
lumbar spine in November 2004 showed a subtle board-based 
disc bulge at L4-L5 and a minimal disc bulge at L5-S1.  
Repeat MRI completed on his lumbar spine in April 2008 
demonstrated left lateral disc protrusion at L4-L5 as well as 
some minimal disc bulge into the neural foramina on the left.  

In light of the lack of rationale for the statement noted in 
the December 2002 private outpatient treatment record-and 
particularly in light of the lack of medical documentation of 
low back pathology until after a post-service motor vehicle 
accident-the Board finds that a remand of the Veteran's low 
back claim is necessary.  Specifically, on remand, the 
Veteran should be accorded a pertinent VA examination to 
determine the etiology of his diagnosed lumbar spine 
disorders.  

Moreover, at the recent hearing before the undersigned VLJ, 
the Veteran testified that medical professionals have told 
him that his low back problems were caused by his service-
connected bilateral knee disabilities.  A complete and 
thorough review of the claims folder indicates that the RO 
has not adjudicated this aspect of the Veteran's low back 
claim.  Indeed, the VCAA notification letter furnished to him 
in July 2006 includes only the criteria necessary to 
substantiate the direct service connection aspect of this 
claim.  No mention is made of the information and evidence 
needed to support the secondary service connection aspect of 
this issue.  Such deficiencies should be corrected on remand.  

Further, according to the Veteran's recent testimony, the 
records that he was submitting at that time included reports 
from the appropriate medical professionals who had concluded 
that his low back problems were the result of his 
service-connected bilateral knee disabilities.  The Board has 
thoroughly reviewed the medical records submitted by the 
Veteran in conjunction with his hearing and finds that they 
do not include the medical opinions referenced by the 
Veteran.  On remand, therefore, the Veteran should be 
provided another opportunity to submit such evidence.  



II.  Increased Ratings For Service-Connected Bilateral Knee 
Disabilities & TDIU

Currently, the service-connected posttraumatic arthritis of 
the Veteran's right knee and the service-connected arthritis 
of his left knee are each evaluated as 10 percent disabling.  
Further review of the claims folder indicates that he last 
underwent a VA examination of these disabilities in August 
2005.  The physical evaluation completed at that time on his 
knees was essentially negative, except for slight limitation 
of motion and some tenderness to palpation over the lateral 
patellar facet and along the medial joint line.  

Subsequent private and VA outpatient treatment records 
reflect treatment for bilateral knee pain.  In addition, in 
November 2008, the Veteran underwent a private examination of 
his knees.  The physical evaluation completed at that time 
showed some mild tenderness on the medial aspect of these 
joints but was otherwise negative.  

At the personal hearing conducted before the undersigned VLJ 
two weeks later in November 2008, the Veteran expressed his 
belief that his right knee disability should be rated as at 
least 30 percent disabling and that his left knee disorder 
should be evaluated as at least 20 percent disabling.  He 
maintains that these disabilities are of such severity as to 
warrant these higher ratings.  

Indeed, VA outpatient treatment records dated in February and 
March 2009 reflect not only the Veteran's continued 
complaints of bilateral knee pain but also the doctor's 
recommendation that he (the Veteran) undergo knee 
replacements.  Additionally, the March 2009 VA outpatient 
treatment report notes that the Veteran was scheduled to 
receive follow-up treatment in April 2009.  

The Board construes the Veteran's November 2008 testimony as 
an assertion that his service-connected bilateral knee 
disabilities have increased in severity.  Indeed, as the 
subsequent VA outpatient treatment records demonstrate 
continued bilateral knee pain requiring further medical care 
including possible knee replacements, these reports support 
the Veteran's contentions.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
recent subjective and objective findings shown on private and 
VA outpatient evaluations conducted after the August 2005 VA 
examination, the Board finds that additional VA examination 
is necessary to determine the current nature and extent of 
the Veteran's service-connected bilateral knee disabilities.  

Moreover, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO/AMC for the following 
actions:  

1.  Furnish the Veteran a corrective VCAA 
notification letter that addresses the 
information and evidence necessary to 
support his claim for service connection 
for a lumbar spine disorder on a 
secondary basis.  

2.  Obtain copies of records of back and 
knee treatment and/or evaluation that the 
Veteran may have undergone in the Central 
Alabama VA Health Care System since May 
2009.  Associate all such available 
records with the claims folder.  

3.  Thereafter, schedule the Veteran 
for a VA joints examination to 
determine the nature and extent of his 
service-connected posttraumatic right 
knee arthritis and his 
service-connected left knee arthritis.  
The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any testing such as 
X-rays deemed necessary, if any, should 
be performed.  A complete rationale for 
all opinions expressed must be 
provided.

All pertinent knee pathology should be 
noted in the examination report.  In 
particular, the examiner should discuss 
any limitation motion, instability, or 
ankylosis associated with either of 
these service-connected disorders.  

In addition, the examiner should 
discuss whether the Veteran's left and 
right knee disabilities exhibit 
weakened movement, excess fatigability, 
or incoordination that is attributable 
to the applicable service-connected 
disabilities.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should 
also express an opinion as to the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his knees repeatedly over a period 
of time.  

The examiner should also address the 
impact of the Veteran's service-
connected bilateral knee disabilities 
on his employment.

4.  Also, schedule the Veteran for a VA 
spine examination to determine the 
nature, extent, and etiology of any 
lumbar spine disorder that he may have.  
The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any testing such as 
X-rays deemed necessary, if any, should 
be performed.  

All indicated studies should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any lumbar spine disorder diagnosed 
on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
service, or was caused or aggravated 
(permanent worsening of the underlying 
disorder) by the Veteran's 
service-connected bilateral knee 
arthritis.  In answering these questions, 
the examiner should address the impact, 
if any, of the post-service 1986 motor 
vehicle accident on the Veteran's current 
low back condition.  

Complete rationale should be given for 
all opinions reached.  

5.  Following completion of the above, 
re-adjudicate the issues of entitlement 
to service connection for a lumbar 
spine disability (on a direct basis and 
as secondary to the service-connected 
bilateral knee disabilities), and 
entitlement to an initial disability 
rating in excess of 10 percent for each 
of the service-connected right knee 
posttraumatic arthritis.  If the claims 
remain denied, the Veteran and his 
representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


